Rttgg, C.J.
This is an appeal by Samuel Donnell from a decree of the Probate Court dismissing his appeal from a decree dismissing his petition for the revocation of an earlier decree allowing the will of Susan P. Harrold. The pertinent facts are these: The decree dismissing the petition was filed on December 19, 1928. On the following day the petitioner filed a request for a report of the material facts under G. L. c. 215, § 11. On January 7, 1929, he seasonably claimed an appeal, and on January 8,1929, the judge filed a report of his findings of fact, although these findings were dated December 17,1928. On January 11, 1929, the petitioner sent check to the register of probate to cover the estimated cost of printing the papers necessary for the prosecution and entry of his appeal. On February 8,1929, the present motion to dismiss was filed because the appeal had not been entered “as soon as may be” in this court and the printing of the papers had not been completed. Under date of May 11,1929, the judge filed findings of fact supplementary to those dated December 17, .1928, and filed on January 8,1929. These supplementary findings of fact, in substance, are: “Upon dismissing said petition for. revocation, I filed a Memorandum of Decision dated December 17, 1928. Thereafter, the appellant re*446quested three additional findings of fact, and I assigned a date for a hearing thereon for some time during the week beginning February 11, 1929. Between February 8 and February 16, counsel conferred with one another by telephone with respect to the suggested changes, and counsel for the appellee stated that he did not assent to the first request, but was willing that it should be made if in my opinion it ought to be made. To the other two, he did assent, but said that he did not care to be personally heard on the question of the suggested changes. Thereupon, at some time between February 16 and February 28, but before the hearing on the motion to dismiss the appeal, which took place on February 28,1 agreed to, and did, make the findings requested, and embodied them, in substance, though not in their exact language, in said Memorandum dated December 17, 1928.”
Thus it appears that the appealing party seasonably claimed his appeal and immediately made the deposit required to cover the cost of printing, but he thought that the findings of fact were not sufficiently clear to enable him to present fairly to this court the questions of law desired to be raised by that appeal. He therefore requested additional findings of fact. The precise date when this request or motion was made does not appear on the record. That precise date is not of decisive importance because the judge entertained and considered the request or motion. The judge not only assigned a hearing on that request or motion but thereafter, in substance and effect, found that his earlier findings of fact were incomplete and that additional findings were required in order to make them complete and fair to the parties. The hearing on this request and the action of the judge in making additional findings of fact would have been futile if the record was regarded as complete on February 8 when the motion was filed on which the decree here in issue was founded. We think that it is plain from the course of the case in the Probate Court that the record was not complete on February 8, and that it was not regarded as complete by the judge of probate, and that the appellant ought to be allowed forthwith to print the record as completed and as soon as may be to present his appeal to this court.
*447By this decision no doubt is cast upon the principles of practice and statutory interpretation established by Griffin v. Griffin, 222 Mass. 218, Silverstein ,v. Daniel Russell Boiler Works, Inc. 254 Mass. 137, Mazzuchelli v. Seretto, 254 Mass. 159, West v. Johnson, 254 Mass. 161, and Crawford v. Roloson, 254 Mass. 163. The authority of those cases is not impaired in any degree by this decision. The mandate of the statutes as to speedy entry of appeals in this court cannot be frittered away by excuses for failure to comply with its terms. But a party cannot enter an appeal until the record of the action by the trial judge is complete in essentials so that the controverted questions may be considered intelligently and with due regard to the rights of all parties. The facts in the case at bar are different from any of these and other decisions touching the interpretation of the words “as soon as may be” as applied to the entry of appeals in this court, G. L. c. 215, § 10, c. 231, §§ 144,135.

Decree dismissing appeal reversed.